IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                          :                             NO. 690
                                :
ORDER AMENDING RULE 1905 OF THE :                             CIVIL PROCEDURAL RULES
PENNSYLVANIA RULES OF           :
CIVIL PROCEDURE                 :                             DOCKET
                                :


                                                ORDER


PER CURIAM

      AND NOW, this 5th day of March, 2019, upon the recommendation of the
Domestic Relations Procedural Rules Committee; the proposal having been submitted
without publication pursuant to Pa.R.J.A. No. 103(a)(3) in the interest of efficient
administration:

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 1905 of the Pennsylvania Rules of Civil Procedure is amended in the attached
form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on April 10, 2019.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.